ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_07_EN.txt. 235




             Declaration of Judge Skotnikov



  I have voted in favour of the Court’s overall conclusion that it has
no jurisdiction to entertain the Application filed by Georgia on
12 August 2008. I fully concur with the Court’s decision to uphold the
second preliminary objection raised by the Russian Federation. However,
for the reasons given below, I am unable to support the Court’s decision
to reject the first preliminary objection raised by Russia.

   1. I agree with the Court’s conclusion that “Georgia has not . . . cited
any document or statement made before it became party to CERD in
July 1999 which provides support for its contention that ‘the dispute with
Russia over ethnic cleansing is long‑standing and legitimate and not of
recent invention’” (Judgment, para. 64). I equally support the Court’s
determination that “no legal dispute arose between Georgia and the Rus-
sian Federation during [the] period [between 1999 and July 2008] with
respect to the Russian Federation’s compliance with its obligations under
CERD” (ibid., para. 105).

   2. The Court has arrived at the above conclusions after painstakingly
considering all the relevant facts within their proper context.
   3. Regrettably, the Court has not applied the same yardstick of rigor-
ous contextual examination in forming the conclusion that a dispute
with respect to the interpretation and application of CERD emerged on
9 August 2008 in the course of the armed conflict which started on the
night of 7 to 8 August 2008 and that, consequently, there was a legal dis-
pute between Georgia and the Russian Federation about the latter’s com-
pliance with its obligations under CERD at the date on which Georgia
filed its Application, 12 August 2008 (ibid., para. 113).
   4. As the Court has stated on many occasions “[o]ne situation may
contain disputes which relate to more than one body of law and which
are subject to different dispute settlement procedures” (ibid., para. 32).
The Court observes throughout the Judgment that in the situation which
preceded the outbreak of hostilities on 7/8 August 2008 there were dis-
putes involving a range of different matters, but not the question of the
interpretation or application of CERD.

  5. The Court is under a duty to determine whether or not the
August 2008 dispute was about compliance with CERD, rather than with
the provisions of the United Nations Charter relating to the non‑use of
force or with the rules of international humanitarian law. This task is
admittedly not an easy one. Indeed, some acts prohibited by international

169

236    convention on racial discrimination (decl. skotnikov)

humanitarian law may also be capable of contravening rights provided
by CERD. In order to determine the existence of a dispute under CERD,
the Court must nevertheless satisfy itself that an alleged dispute relates
to establishing a “distinction, exclusion, restriction or preference based
on race, colour, descent, or national or ethnic origin” (Art. 1, CERD).

   6. Given this difficulty, it may not always be possible for the Court to
make a determination as to the existence of a CERD dispute in a situa-
tion of armed conflict at the preliminary stage of the proceedings. How-
ever, the Court always has the option of declaring that the objection as to
the existence of a dispute does not possess, in the circumstances of the
case, an exclusively preliminary character (Art. 79, para. 9, of the Rules
of Court). Had the Court resorted to that option in the present case, it
would have found itself on much safer ground.
   7. It is striking that the Court’s decision to reject the first preliminary
objection in so far as the period starting on 9 August 2008 is concerned is
based solely on various pronouncements by the Parties.
   A contextual analysis would have shown that those pronouncements
do not constitute sufficient evidence of the existence of a dispute with
respect to the interpretation or application of CERD.
   8. The Court begins its consideration of that period of August 2008 by
quoting the Report of the Independent International Fact‑Finding Mis-
sion on the Conflict in Georgia, established by the Council of the Euro-
pean Union, to the effect that on the night of 7 to 8 August :
      “a sustained Georgian artillery attack struck the town of Tskhinvali.
      Other movements of the Georgian armed forces targeting Tskhinvali
      and the surrounding areas were under way, and soon the fighting
      involved Russian, South Ossetian and Abkhaz military units and
      armed elements. It did not take long, however, before the Georgian
      advance into South Ossetia was stopped. In a counter‑movement,
      Russian armed forces, covered by air strikes and by elements of its
      Black Sea fleet, penetrated deep into Georgia, cutting across the coun-
      try’s main east‑west road, reaching the port of Poti and stopping short
      of Georgia’s capital city, Tbilisi. The confrontation developed into a
      combined inter‑state and intra‑state conflict, opposing Georgian and
      Russian forces at one level of confrontation as well as South Ossetians
      together with Abkhaz fighters and the Georgians at another.” (Report,
      Vol. I, para. 2 ; Preliminary Objections of the Russian Federation,
      Vol. II, Ann. 75 ; see Judgment, para. 106.)


   I think it would have been useful to consider at least two more observa-
tions contained in the Mission’s Report :
        “There is the question of whether the use of force by Georgia in
      South Ossetia, beginning with the shelling of Tskhinvali during the

170

237 	 convention on racial discrimination (decl. skotnikov)

      night of 7/8 August 2008, was justifiable under international law. It
      was not.” (Report, Vol. I, para. 19.)
         “At least as far as the initial phase of the conflict is concerned, an
      additional legal question is whether the Georgian use of force against
      Russian peacekeeping forces on Georgian territory, i.e. in South Osse-
      tia, might have been justified. Again the answer is in the negative . . .
      There is . . . no evidence to support any claims that Russian peace-
      keeping units in South Ossetia were in flagrant breach of their obli-
      gations under relevant international agreements such as the Sochi
      Agreement and thus may have forfeited their international legal sta-
      tus. Consequently, the use of force by Georgia against Russian peace-
      keeping forces in Tskhinvali in the night of 7/8 August 2008 was
      contrary to international law.” (Ibid., para. 20.)


   9. The factual context emerging from the Report is quite clear : it
appears highly unlikely, to say the least, that the Russian response to
Georgia’s attack was in contravention of CERD. The majority which
voted to reject the first preliminary objection unfortunately lost sight of
this rather obvious proposition.
   10. The Court, in addressing the exchange of accusations by the Par-
ties, should have assessed them within the context of the armed conflict in
progress when those accusations were made. Whenever the Court deals
with a situation of armed conflict and the issue of compliance with
CERD, it has to distinguish between wartime propaganda, on the one
hand, and statements which may indeed point to the emergence and crys-
tallization of a dispute under CERD, on the other. This may not be easy,
but the Court is perceptive enough to handle this task. For example, one
could have concluded without any difficulty that Georgia’s claim that
Russia’s intention was “to erase Georgian statehood and to exterminate
the Georgian people” (Judgment, para. 109) belongs in the category of
war rhetoric and thus is of no probative value as to the existence of a
dispute under CERD. The same is true of Georgia’s claims that “there is
an ethnic cleansing of whole ethnic Georgian population of Abkhazia
taking place by Russian troops” (ibid., para. 111) or that “Russian
troops . . . expelled the whole ethnically Georgian population of South
Ossetia” (ibid., para. 109). Incidentally, it is quite clear from the Report
of the Fact‑Finding Mission that all the above accusations were mani-
festly unfounded.
   11. The Court puts much emphasis on what it terms “the response on
12 August by the Russian Foreign Minister” to “the claims made by the
Georgian President on 9 and 11 August” (ibid., para. 113). However, the
remark of the Russian Minister for Foreign Affairs quoted in para-
graph 112 of the Judgment is not at all a response to the claims made by
Mr. Saakashvili. Mr. Lavrov said at a press conference :


171

238 	 convention on racial discrimination (decl. skotnikov)

        “A couple of days after [US Secretary of State] Rice had urgently
      asked me not to use such expressions, Mr. Saakashvili . . . claimed
      hysterically that the Russian side wanted to annex the whole of Geor-
      gia and, in general, he did not feel shy of using the term ethnic cleans-
      ings, although, true, it was Russia that he accused of carrying out
      those ethnic cleansings.” (Judgment, para. 112.)
Then he adds (this sentence is omitted from the above quotation) : “I
assume that Rice, having spoken to me, didn’t have time to address the
same request to Mr. Saakashvili.” (Written Statement of Georgia on Pre-
liminary Objections, Vol. IV, Ann. 187.) It is clear that Mr. Lavrov is
addressing Secretary Rice, rather than the Georgian President, expressing
his view that she should perhaps have asked both sides to tone down their
language.
   12. Georgia made no credible claim which could have been positively
opposed by the Russian Federation in the sense of the Court’s established
jurisprudence (see most recently Certain Property (Liechtenstein v. Ger-
many), Preliminary Objections, Judgment, I.C.J. Reports 2005, p. 19,
para. 25). The exchange of accusations by the Parties, given the context
of the armed conflict, simply cannot be sufficient in determining the exis-
tence of a legal dispute with respect to the interpretation or application of
CERD.

                                             (Signed) Leonid Skotnikov.




172

